


Exhibit 10a(vi)


FY13 AWARDS - NON. U.S.






Stock Option Award and Agreement
 
[DATE]


Dear _________________:


H. J. Heinz Company is pleased to advise you that, effective as of ___________,
you have been granted options (“Options”) to purchase _________ shares of
H. J. Heinz Company Common Stock, at an exercise price of $ _______ per share,
in accordance with the terms and conditions of the H. J. Heinz Company Fiscal
Year 2013 Stock Incentive Plan (the “Plan”), which are hereby incorporated by
reference into this Agreement. The Options are also granted under and governed
by the terms and conditions of this letter agreement (“Agreement”), which shall
control in the event of a conflict with the terms and conditions of the Plan.
For purposes of this Agreement, the “Company” shall refer to H. J. Heinz Company
and its Affiliated Companies (as defined in Section 4 below) in the United
States and throughout the world. Unless otherwise specifically defined herein,
all other capitalized terms used in this Agreement shall have the same defined
meanings as the capitalized terms in the Plan. Copies of the Plan and the
Prospectus are posted along with this Agreement.


1.
The Options are Non-Statutory Options, as defined in the Plan. The Options will
vest in four equal annual installments beginning on             , and will
expire on __________, subject to earlier expiration in accordance with the terms
of this Agreement or the Plan.



2.
Subject to Sections 3 and 4 of this Agreement, the exercise period for the
Options, including the effect of the termination of your employment with the
Company or a “Change in Control,” shall be governed by and determined in
accordance with Section 8(B) of the Plan; provided, however, that in the event
of termination of your employment by you for “Good Reason,” the “Expiration
Date” shall be five years after the “Date of Termination” or the date of
expiration specified in Section 1 above, whichever is sooner; and provided
further, however, that in the event termination of your employment occurs by
reason of involuntary termination without Cause, the “Expiration Date” shall be
as provided in Section 8(B) of the Plan (the 90th day after the “Date of
Termination”) or the date of expiration specified in Section 1 above, whichever
is sooner, unless you execute a release of claims of the Company in the form
requested by the Company, in which case your “Expiration Date” shall be five
years after the “Date of Termination” or the date of expiration specified in
Section 1 above, whichever is sooner.



You may exercise the Options in any manner provided for in the Plan; provided,
however, that you must first obtain the approval of the Chief Executive Officer,
or his designee, prior to choosing a “net exercise” arrangement. If you are a
non-U.S.-based reporting officer pursuant to Section 16 of the Securities Act of
1934, as amended, on the date of net exercise, you must obtain the approval of
the Management Development and Compensation Committee of the Board of Directors
of the Company prior to choosing a “net exercise” arrangement.


3.
You agree that you shall not, during the term of your employment by the Company
and for eighteen (18) months after the date of the termination of your
employment with the Company, regardless of the reason for the termination,
either directly or indirectly, solicit, take away or attempt to solicit or take
away any employee of the Company, either for your own purpose or for any other
person or





--------------------------------------------------------------------------------




entity.1 You further agree that you shall not, during the term of your
employment by the Company or at any time thereafter, use or disclose
Confidential Information (as defined in Section 4 below) except as directed by,
and in furtherance of the business purposes of, the Company. You acknowledge (i)
that the non‑solicitation provision set forth in this Section 3 is essential for
the proper protection of the business of the Company; (ii) that it is essential
to the protection of the Company's goodwill and to the maintenance of the
Company's competitive position that any Confidential Information be kept secret
and not disclosed to others; and (iii) that the breach or threatened breach of
this Section 3 will result in irreparable injury to the Company for which there
is no adequate remedy at law because, among other things, it is not readily
susceptible of proof as to the monetary damages that would result to the
Company. You consent to the issuance of any restraining order or preliminary
restraining order or injunction with respect to any conduct by you that is
directly or indirectly a breach or a threatened breach of this Section 3. In the
event of any breach by you of the provisions of this Section 3, you shall
immediately return to the Company the pre-tax income resulting from any exercise
of the Options or any portion thereof by you, unless such exercise occurred more
than twelve (12) months prior to the date of the termination of your employment
with the Company. In addition, in the sole discretion of the Company, and in
addition to all other rights and remedies available to the Company at law, in
equity or under this Agreement, any breach by you of the provisions of this
Section 3 will result in the forfeiture of all unexercised options granted to
you under this Agreement as of the date of such breach.


4.
As used in this Section 4, the following terms shall have the respective
indicated meanings:2



“Affiliated Company or Companies” means any person, corporation, limited
liability company, partnership, or other entity controlling, controlled by or
under common control with the Company.


“Confidential Information” means technical or business information about or
relating to the Company and/or its products, processes, methods, engineering,
technology, purchasing, marketing, selling, and services not readily available
to the public or generally known in the trade, including but not limited to:
inventions; ideas; improvements; discoveries; developments; formulations;
ingredients; recipes; specifications; designs; standards; financial data; sales,
marketing and distribution plans, techniques and strategies; customer and
supplier information; equipment; mechanisms; manufacturing plans; processing and
packaging techniques; trade secrets and other confidential information,
knowledge, data and know-how of the Company, whether or not they originated with
you, or information which the Company received from third parties under an
obligation of confidentiality.


“Conflicting Product” means any product or process of any person or
organization, other than the Company, in existence or under development, (i)
that competes with a product or process of the Company upon or with which you
shall have worked during the two years prior to the termination of your
employment with the Company or (ii) whose use or marketability could be enhanced
by application to it of Confidential Information acquired by you in connection
with your employment by the Company during such two year period. For purposes of
this definition, it shall be conclusively presumed that you have knowledge of
information to which you have been directly exposed through actual receipt or
review of memoranda or documents containing such information or through actual
attendance at meetings at which such information was discussed or disclosed.


1 The non-solicitation and confidentiality covenants set forth in Section 3 are
indicative. The specific provisions may differ in various international
jurisdictions.
2 The non-competition covenant set forth in Section 4 is indicative. The
specific provisions may differ in various international jurisdictions.






--------------------------------------------------------------------------------




“Conflicting Organization” means any person or organization that is engaged in
or about to become engaged in research on or the development, production,
marketing or selling of or the use in production, marketing or sale of a
Conflicting Product.


In partial consideration for the Options granted to you hereunder, you agree
that, for a period of eighteen (18) months after the date of the termination of
your employment with the Company, you shall not render services, directly or
indirectly, as a director, officer, employee, agent, consultant or otherwise to
any Conflicting Organization in any geographic area or territory in which such
Conflicting Organization is engaged in or about to become engaged in the
research on or the development, production, marketing or sale of or the use in
production, marketing or sale of a Conflicting Product. The foregoing limitation
does not apply to a Conflicting Organization whose business is diversified and
that, as to that part of its business to which you render services, is not
engaged in the development, production, marketing, use or sale of a Conflicting
Product, provided that the Company shall receive separate written assurances
satisfactory to the Company from you and the Conflicting Organization that you
shall not render services during such period with respect to a Conflicting
Product or directly or indirectly provide or reveal Confidential Information to
such organization.


You acknowledge and agree that the non‑competitive restrictions set forth in
this Section 4 are reasonable and necessary to protect the goodwill and
legitimate business interests of the Company and to prevent the disclosure of
the Company's Confidential Information and trade secrets and, further, that you
have the business experience and abilities such that you would be able to obtain
employment in a business other than with a Conflicting Organization.


In the event of any breach by you of the provisions of this Section 4, you shall
immediately return to the Company the pre-tax income resulting from any exercise
of the Options or any portion thereof by you, unless such exercise occurred more
than twelve (12) months prior to the date of the termination of your employment
with the Company. In addition, in the sole discretion of the Company, and in
addition to all other rights and remedies available to the Company at law, in
equity, or under this Agreement, any breach by you of the provisions of this
Section 4 will result in the forfeiture of all unexercised options granted to
you under this Agreement as of the date of such breach.


In addition to the remedies stated in the preceding Section, the Company shall,
if it shall so elect, be entitled to institute legal proceedings to obtain
damages for a breach by you of this Section 4, or to enforce the specific
performance of the Agreement by you and to enjoin you from any further violation
of this Section 4, or to exercise such remedies cumulatively or in conjunction
with all other rights and remedies provided by law. You acknowledge, however,
that the remedies at law for any breach by you of the provisions of this Section
4 may be inadequate and that the Company shall be entitled to obtain preliminary
or permanent injunctive relief without the necessity of proving actual damages
by reason of such breach or threatened breach and, to the extent permitted by
applicable law, a temporary restraining order (or similar procedural device) may
be granted immediately upon the commencement of such action.


You agree that if any of the provisions herein shall for any reason be
determined by a court of competent jurisdiction to be overly broad as to scope
of activity, duration, or geography, such provision shall be limited or reduced
so as to be enforceable to the extent compatible with existing law.






--------------------------------------------------------------------------------




5.
You acknowledge and agree that nothing in this Agreement or the Plan shall
confer upon you any right with respect to future awards or continuation of your
employment, nor shall it constitute an employment agreement or interfere in any
way with your right or the right of the Company to terminate your employment,
with or without cause, and with or without notice, subject to the terms of any
written employment contract that you may have with the Company that is signed by
both you and an authorized representative of the Company.



6.
You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this document by and among, as applicable, your employer (the “Employer”) and
the Company for the exclusive purpose of implementing, administering, and
managing your participation in the Plan.3 You understand that the Company and
the Employer hold certain personal information about you, including, but not
limited to, name, home address and telephone number, date of birth, social
security or insurance number or other identification number, salary,
nationality, job title, any shares or directorships held in the Company, details
of all Options or any other entitlement to shares awarded, canceled, purchased,
exercised, vested, unvested, or outstanding in your favor for the purpose of
implementing, managing and administering the Plan (collectively, “Data”). You
understand that the Data may be transferred to any third parties assisting in
the implementation, administration, and management of the Plan, that these
recipients may be located in your country or elsewhere, including outside the
European Economic Area, and that the recipient country may have different data
privacy laws and protections than your country. You understand that you may
request a list with the names and addresses of any potential recipients of the
Data by contacting the Total Rewards Department of the Company. You authorize
the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering, and
managing your participation in the Plan, including any requisite transfer of
such Data, as may be required to a broker or other third party with whom you
deposit any shares acquired under the Plan. You understand that the Data will be
held only as long as is necessary to implement, administer, and manage
participation in the Plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of the Data,
require any necessary amendments to the Data, or refuse or withdraw the consents
herein, in any case without cost, by contacting the Total Rewards Department of
the Company in writing. You understand that refusing or withdrawing consent may
affect your ability to participate in the Plan. For more information on the
consequences of refusing to consent or withdrawing consent, you understand that
you may contact the Plan administrator at the Company.



7.
By accepting this grant of Options, you acknowledge and agree that:

(a)
the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended, or terminated by the Company at
any time unless otherwise provided in the Plan or this Agreement;

(b)
the grant of Options is voluntary and occasional and does not create any
contractual or other right to receive future grants of shares or Options, or
benefits in lieu of shares or Options, even if shares or Options have been
granted repeatedly in the past;

(c)
all decisions with respect to future grants, if any, will be at the sole
discretion of the Company;

3 The provisions set forth in Section 6 are indicative. The specific provisions
may differ in various international jurisdictions.




--------------------------------------------------------------------------------




(d)
your participation in the Plan shall not create a right to further employment
with Employer and shall not interfere with the ability of Employer to terminate
your employment relationship and it is expressly agreed and understood that
employment is terminable at the will of either party, to the extent permitted by
law;

(e)
you are participating voluntarily in the Plan;

(f)
Option grants and resulting benefits are an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to the
Company or the Employer, and are outside the scope of your employment contract,
if any;

(g)
Option grants and resulting benefits are not part of normal or expected
compensation or salary for any purposes, including, but not limited to
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments to the extent permitted by law;

(h)
in the event that you are not an employee of the Company, this grant of Options
will not be interpreted to form an employment contract or relationship with the
Company and, furthermore, this grant of Options will not be interpreted to form
an employment contract with the Employer or any Subsidiary of the Company;

(i)
the future value of the shares is unknown, may increase or decrease from the
date of grant or exercise of the Options, and cannot be predicted with
certainty; and

(j)
in consideration of this grant of Options, no claim or entitlement to
compensation or damages shall arise from termination of this grant of Options or
diminution in value of this grant of Options resulting from termination of your
employment by the Company or the Employer (for any reason whatsoever) and you
irrevocably release the Company and the Employer from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by accepting the terms of this
Agreement, you shall be deemed irrevocably to have waived any entitlement to
pursue such claim.

8.
This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Pennsylvania, without regard to its choice of law
provisions.



9.
Regardless of any action the Company or your Employer takes with respect to any
or all income tax, social insurance, payroll tax, payment on account, or other
tax-related withholding (collectively, “Tax-Related Items”), you acknowledge and
agree that the ultimate liability for all Tax-Related Items legally due by you
is and remains your responsibility and that the Company and or the Employer
(i) make no representations nor undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of this grant of Options,
including the grant, vesting, and exercise of Options, delivery of shares and/or
cash related to such Options or the subsequent sale of any shares acquired
pursuant to such Options and (ii) do not commit to structure the terms or any
aspect of this grant of Options to reduce or eliminate your liability for
Tax-Related Items.4 You shall pay the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of your participation in the Plan or your receipt of Options that







4 The tax provisions set forth in Section 9 are indicative. The specific
provisions may differ in various international jurisdictions.




--------------------------------------------------------------------------------




cannot be satisfied by the means described below. Further, if you are subject to
tax in more than one jurisdiction, you acknowledge that the Company and/or
Employer (or former Employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction. The Company may
refuse to deliver the shares if you fail to comply with your obligations in
connection with the Tax-Related Items.



Prior to the taxable or tax withholding event, as applicable, you shall pay, or
make adequate arrangements satisfactory to the Company or to the Employer to
satisfy, all Tax-Related Items. In this regard, you authorize the Company or
Employer to withhold all applicable Tax-Related Items legally payable by you by
(i) withholding from your wages or other cash compensation paid by the Company
and/or Employer; and/or (ii) withholding from the proceeds of the sale of shares
acquired upon settlement of the Options (e.g. through cashless exercise), either
through a voluntary sale or through a sale arranged by the Company (on your
behalf pursuant to this authorization), to the extent permitted by the Plan
administrator.


You acknowledge and understand that you should consult a tax adviser regarding
your tax obligations.


10.
You understand that your award and future awards of stock options, if any,
granted to you under the Plan or any future plans are subject to your on-line
acceptance of the Agreement. You understand that you will not be able to
exercise any of these Options until you accept on-line this Agreement.



11.
Awards under the Plan are available to employees only during the course of their
employment relationship in accordance with the terms and conditions of the Plan.



12.
The Award and any vesting of any award ceases upon termination of employment for
any reason except as may otherwise be explicitly provided in the Plan or any
written agreement entered into by you and the Company, including this Agreement.



13.
The Plan and this Agreement govern all aspects of the Award, and the provisions
of the Plan are summarized in the Plan Prospectus. Additional copies of the Plan
documents may be obtained from the Company. To the extent permitted by
applicable law, the Plan is subject to U.S. law, and the interpretation of the
Plan and your rights under the Plan will be governed by applicable U.S. law as
specified in the Agreement.



14.
Clawback Policy. This Award is subject to the Company's Executive Compensation
Clawback Policy, as in effect and amended from time to time, to the fullest
extent said Policy applies to this Award.



You acknowledge that you have read and understand the foregoing.


























--------------------------------------------------------------------------------








This grant of Options is subject to your on-line acceptance of the terms and
conditions of this Agreement through the Fidelity website.




H.J. HEINZ COMPANY




By:    /s/ William R. Johnson        
William R. Johnson
Chairman of the Board, President and
Chief Executive Officer






Accepted:    Signed electronically


Date:        Acceptance Date








